DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 

Response to Amendment
The Amendment, filed on 10/08/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 25-33, 37-39 and 42-53 have been considered and examined.  Claim(s) 1-24, 34-36, 40 and 41 has/have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conner et al. (US Pub. 2017/0268849).
As to claim 49, Conner discloses a device (Fig. 12; 100 tactical light), comprising: a housing (Fig. 12; housing portion) including: an outer surface (Fig. 12), a coupling extending from the outer surface (102, 104 first and second mounting rail), the coupling having an engagement portion (102 and 104 configured to engage with a firearm (0046), and a locking mechanism (0046 securing mechanism) configured to releasably couple (Fig. 12) the housing to the firearm (0046); at least one lighting element (28 LED); a first actuatable member (22 first actuator/52 switch actuator) disposed on the outer surface (Fig. 12); a second actuatable member (24 second actuator/  54 switch actuator) disposed on the outer surface (Fig. 12); one or more processors (12 microprocessor); and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (0039 firmware; 0030), cause the one or more processors to perform acts comprising: receiving data indicating a movement of at least one of the first actuatable member (Fig. 3; 22) or the second actuatable member (24), determining an output of the at least one lighting element (28) based at least in part on the data (Fig. 4), and causing the output on the at least one lighting element (Fig. 4).

As to claim 50, Conner discloses wherein the data (Fig. 4) indicates a first movement of the first actuatable member (22/52), the acts further comprising: receiving additional data (Fig. 4) indicating an additional movement of the second actuatable member (24/54); determining an additional output of the at least one lighting element (28) based at least in part on the additional data (Fig. 4); and causing the additional output on the at least one lighting element (Fig. 4; 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 25-33, 37-39 and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (US Pub. 2006/0052145) in view of Campbell (US Pub. 2019/0301833) and Howe (7,264,369).
Regarding claim 25, Go discloses a deterrent device (Fig. 1-4; 10 portable apparatus; [0003] at least cellular phone will deter someone from doing a crime as it can be used to call the police.) comprising: a housing (100 body); a finger engagement surface (220 first recess+230 second recess) shaped to receive a portion of a finger and formed at least in part by a first contact member (212 first key) movably associated with the housing (100) and a second contact member (214 second key) movably associated with the housing (100); and a control system (inherent) adapted to sense a first movement of the first contact member (212) sense a second movement of the second contact member (214) and determine an output (The device will sense movement whether directly or indirectly because to move a key from one location to another movement must occur.) based at least in part on at least one of the first movement or the second movement (abstract), wherein the first contact member (212), the second contact member (214) and the finger engagement surface (220+230) are configured so except for (a ) a housing including an outer surface and a coupling extending from the outer surface, the coupling having an engagement portion configured to mate with a corresponding portion of a firearm, and a locking mechanism configured to releasably couple the engagement portion to the corresponding portion of the firearm.
(a ) Campbell teaches a housing (Fig. 1; 1003 housing) including an outer surface (outer surface of 1003) and a coupling (1011 upper rail mount+1012 lower section of rail mount) extending from the outer surface (outer surface of 1003), the coupling having an engagement portion (1012) configured to mate with a corresponding portion of a firearm (1018 rail), and a locking mechanism (1014 thumb screw) configured to releasably couple the engagement portion (1012) to the corresponding portion of the firearm (1018); (b ) a first light emitting element; a second light emitting element; determine an output of at least one of the first light emitting element or the second light emitting element based at least in part on at least one of the first movement or the second movement.

(b ) Howe teaches a first light emitting element (Fig. 2; 104 first source of illumination); a second light emitting element (106 second source of illumination); determine (col. 3 lines 1-4 microcontroller) an output of at least one of the first light emitting element (104) or the second light emitting element (106) based at least in part on at least one of the first movement (movement of 108) or the second movement (movement of 110) (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting elements and determination as taught by Howe for the output and control the output of deterrent device as disclosed by Go as modified by Campbell to utilize light emitting element output and control (col. 3 lines 1-20).

As to claim 26, Go discloses wherein the finger engagement surface (Fig. 3; 220+230) is shaped so that the finger positioned against the finger engagement surface can be moved against the first part of the finger engagement ([0030] 220), the second part of the finger engagement surface (230) and the third part of the finger engagement surface (220+230) without the finger being separated from the finger engagement surface ([0030]; 220+230).

As to claim 27, Go discloses wherein at least one of the first contact member (212) or the second contact member (214) is shaped in part to guide the portion of the finger into contact with the finger engagement surface (Fig. 3; 220+230). 

As to claim 28, Go discloses wherein the finger engagement surface (220+230) is shaped to guide a finger positioned against the finger engagement surface to a position that is within a predetermined range of positions (Fig. 3) relative to the first contact member (212) and the second contact member (214).
 
As to claim 29, Go discloses wherein: the first contact member (Fig. 3; 212) is shaped to provide a first tactile experience when a portion of a finger is in contact with a portion of the first contact member that is not a part of the finger engagement surface; (221 first slant curved surface.) and the second contact member (214) is shaped to provide a second tactile experience when a portion of a finger is in contact with a portion of the second contact member that is not a part of the finger engagement surface (231 second slant curved surface),  the first tactile experience being different from the second tactile experience (One can see from fig. 2 that 231 is more curved than 221 thus providing a different tactile experience.).  

As to claim 30, Go discloses wherein at least one of the first contact member (212) or the second contact member has a surface with surface features (221 first slant curved surface +220 first recess surface or 222 first engagement surface) that provide a different tactile experience (They are different shapes as can be seen in Fig. 1-3) than another of the at least one of the first contact member or the second contact member 

As to claim 31, Go discloses wherein a portion of the finger engagement surface (Fig. 3; 220) on the first contact member (212) is shaped so that movement of the received portion of the finger toward the first contact member (212) can move the first contact member in a manner that can be sensed ([0030] can depress just one key.) without moving the second contact member (214) in a manner that can be sensed ([0030]).

Regarding claim 32, Go discloses the invention as disclosed above except for the control system is further adapted to cause the output of the least one of the first lighting element or the second lighting element to change.
Howe teaches the control system (col. 3 lines 1-3) is further adapted to cause the output of the least one of the first lighting element or the second lighting element to change (col.3 lines 5-18).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use control system as taught by Howe for the control of the first lighting element and/or second lighting element as disclosed by Go as modified by Campbell and Howe to utilize a control system with lighting system for a firearm (Fig. 1 and 2).
	
	
As to claim 33, Go discloses wherein a portion of the finger engagement surface (220+230) on the second contact member (214) is shaped so that movement of the received portion of the finger toward the second contact member (214) can move the second contact member (214) without moving the first contact member (212) in the manner that can be sensed (Fig. 3; [0030]).

As to claim 37, Go discloses wherein the first contact member (212 first key) and the second contact member (214 second key) combine to form a finger engagement surface (220+230) having ridges (ridges are at the top where 220 and 230 meet 221 and 231 respectively), with a first ridge on a first side of the received portion of the finger (see ridge Fig. 3 ridge at joining of 220 and 221) and a second ridge on a second side of the received finger (Fig. 3 ridge at joining of 230 and 231) so that the received finger applied force brought against the first ridge (ridge joining 220 and 221) will move the first contact member (212) and the finger applied force brought against the second ridge (ridge joining 230 and 231) will move the second contact member (214) (Fig. 3; [0030]).  
  
As to claim 38, Go discloses wherein the first contact member (212) is arranged substantially above (The recitation of “substantially above” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim.  If one 

As to claim 39, Go discloses wherein the deterrent device comprises at least one of a simulated deterrent device, a weapon shaped training device, a device that distributes paint balls, a device that distributes pepper balls, a device that distributes air soft munitions, a pneumatic projectile launching device, a pressurized gas projectile launching device, an optical beam emitting device, an electromagnetic emitting device (cellular phones [0003]; Cell phones emit electromagnetic radiation.  Cell Phones are a deterrent device in that a cell phone can be used to communicate to law enforcement by 911 etc. that a crime is being committed.), a fluidic emitting device, or a sonic emitting device.

Regarding claim 42, Go discloses the invention as disclosed above except for the first lighting element is configured to emit a green light; and the second lighting element is configured to emit white light.
Howe teaches the first lighting element is configured to emit a green light (col. 3 lines 5-18); and the second lighting element is configured to emit white light (col. 3 lines 5-18).

	
	
As to claim 43, Go discloses, comprising an additional (Fig. 1) first contact member (212) and an additional (Fig. 1; There are multiple keys with the finger engagement structure and first and second contact members.) second contact member (214) movably associated with the housing (100 body).  

:Regarding claim 44, Go discloses the invention as disclosed above except for (a) (b) the deterrent device wherein the control system is further adapted to cause the output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on at least one of the first contact member or the additional first contact member being moved.
(a ) Howe teaches the deterrent device wherein the control system (Fig. 2) is further adapted to cause the output of the at least one of the first light emitting element (104) or the second light emitting element to change based at least in part on at least one of the first contact member (108) … being moved”.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the control system output first contact member configuration as taught by Howe for the control output configuration as 
(b ) Go teaches a deterrent device and Howe teaches the deterrent device wherein the control system (Fig. 2) is further adapted to cause the output of the at least one of the first light emitting element (104) or the second light emitting element to change based at least in part on at least one of the first contact member (108) … being moved. Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the deterrent device wherein the control system is further adapted to cause the output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on at least one of the first contact member or the additional first contact member being moved”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the contact members of Go as modified by Campbell and Howe with the limitation “the deterrent device wherein the control system is further adapted to cause the output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on at least one of the first contact member or the additional first contact member being moved” through Duplication of Parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, mere duplication of parts has no patentable significance and involves only routine skill in the art. (See MPEP 2144.04 VI B) and/or to increase the switches to light emitting elements.

Regarding claim 45, Go discloses the invention above except for (a) (b) the deterrent device, wherein the control system is adapted to cause the output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on at least one of the second contact member or the additional second contact member being moved.
(a ) Howe teaches the deterrent device, wherein the control system (Fig. 2) is adapted to cause the output of the at least one of the first light emitting element or the second light emitting element (106) to change based at least in part on at least one of the second contact member (110) …being moved.”
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the control system output first contact member configuration as taught by Howe for the control output configuration as disclosed by Go to utilize a control system that can be used to turn on light emitting elements (col. 3 lines 1-18).
(b ) Go teaches a deterrent device and Howe teaches the deterrent device, wherein the control system (Fig. 2) is adapted to cause the output of the at least one of the first light emitting element or the second light emitting element (106) to change based at least in part on at least one of the second contact member (110) …being moved. Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the deterrent device, wherein the control system is adapted to cause the output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on at least one of the second contact member or the additional second contact member being moved”.  It In re Harza, 274 F.2d 669, 124 USPQ 378) and/or to increase the number of switches to light the emitting elements.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howe in view of Go and Conner et al. (US Pub. 2017/0268849).
Regarding claim 51, Howe discloses a device (Fig. 1; 100 tactical illuminator), comprising: a housing (see Fig. 1); a first actuatable member (108 first switch) coupled to the housing (Fig. 1), the first actuatable member having a first impression (col. 2 line 67 to col. 3 line 1 indentations); a second actuatable member (110 second switch) coupled to the housing (Fig. 1), the second actuatable member having a second impression (col. 2 line 67 to col. 3 line 1), an attachment mechanism (Fig. 1; claim 1) configured to couple the housing to a firearm (200 weapon shotgun, etc.); a first light emitting element (104 first source of illumination) configured to output first light; a second lighting element (106 second source of illumination) configured to output second except for (a ) wherein the first impression and the second impression collectively form a contact region for a finger; (b ) and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts.
(a ) Go teaches wherein the first impression (Fig. 3; 220 first recess) and the second impression (239 second recess) collectively form a contact region for a finger (Fig. 3);.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a contact region as taught by Go for the contact region as disclosed by Howe to utilize a first and second actuable member that are so close together that a finger can be used to press both with minimal movement (Fig. 3) and for quickness and accuracy (0028).
(b ) Conner teaches and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (0030 firmware; 0039).
.
	

Allowable Subject Matter
Claims 46-48, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 46 is allowable because limitations the deterrent device, wherein the control system is further adapted to cause output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on one of the first contact member and the second contact member have moved at about the same time or the additional first contact member and the additional second contact member being moved at about the same time are not disclosed. 
The closest prior art are Go and Howe. While Go discloses a deterrent device (Fig. 1) and Howe discloses a first contact member (Fig. 1; 108) and a second contact member (110). Neither Go nor Howe disclose or suggest in summary the deterrent device, wherein the control system is further adapted to cause output of the at least one of the first light emitting element or the second light emitting element to change based at least in part on one of the first contact member and the second contact member have 
Claim 47 is allowable because limitations the deterrent device, wherein the control system is further adapted to cause output of the at least one of the first light emitting element or the second light emitting element to change base at least in part on one of the first contact member and the second contact member have moved at about the same time or the additional first contact member and the additional second contact member being moved at about the same time are not disclosed. 
The closest prior art are Go and Howe. While Go discloses a deterrent device (Fig. 1) and Howe discloses a first contact member (Fig. 1; 108) and a second contact member (110).  Neither Go nor Howe disclose or suggest in summary the deterrent device, wherein the control system is further adapted to cause output of the at least one of the first light emitting element or the second light emitting element to change base at least in part on one of the first contact member and the second contact member have moved at about the same time or the additional first contact member and the additional second contact member being moved at about the same time.
Claim 48 is allowable because limitations the deterrent device, further comprising a linkage between the first contact member and the additional first contact member are not disclosed. 
The closest prior art are Go and Howe. While Go discloses a first contact member (212) and Howe discloses a first contact member (Fig. 1; 108). Neither Go nor Howe disclose or suggest in summary a linkage between the first contact member and the additional first contact member.
wherein the first output is associated with the first light emitting element outputting the first light, the second output is associated with the second light emitting element outputting the second light, the acts further comprising: receiving third data indicative of a third input at the first actuatable member; receiving fourth data indicative of a fourth input at the second actuatable member; determining that the third input and the fourth input were received within a predetermined amount of time; and determining a third output of the first lighting element and the second light element based at least in part on the third data and the fourth data, the third output being different than the second output are not disclosed. 
The closest prior art are Conner et al. (US Pub. 2017/0268849) and Howe (USPN 7,264,369). While Conner discloses a device, comprising a housing; a first actuable member (52) and a second actuable member (54) and Howe discloses a device (Fig.1; 100 tactical illuminator), comprising a housing (Fig. 1); a first actuable member (108 first switch) and a second actuable member (110 angled switch). Neither Conner nor Howe disclose or suggest in summary the device of, wherein the first output is associated with the first light emitting element outputting the first light, the second output is associated with the second light emitting element outputting the second light, the acts further comprising: receiving third data indicative of a third input at the first actuatable member; receiving fourth data indicative of a fourth input at the second actuatable member; determining that the third input and the fourth input were received within a predetermined amount of time; and determining a third output of the first lighting element and the second light element based at least in part on the third data and the fourth data, the third output being different than the second output.
wherein the first actuatable member and the second actuatable member are positioned on a first side of the housing, further comprising: a third actuatable member positioned on a second side of the housing that is opposite the first side; and a fourth actuatable member positioned on the second side of the housing are not disclosed. 
The closest prior art are Conner et al. (US Pub. 2017/0268849) and Howe (USPN 7,264,369). While Conner discloses a device, comprising a housing; a first actuable member (52) and a second actuable member (54) and Howe discloses a device (Fig.1; 100 tactical illuminator), comprising a housing (Fig. 1); a first actuable member (108 first switch) and a second actuable member (angled switch). Neither Conner nor Howe disclose or suggest in summary the device of, wherein the first actuatable member and the second actuatable member are positioned on a first side of the housing, further comprising: a third actuatable member positioned on a second side of the housing that is opposite the first side; and a fourth actuatable member positioned on the second side of the housing.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-33, 37-39 and 42-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 


/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875